PD-0726-15

                               IN   THE
                                                           RECEIVED IN
                    COURT OF CRIMINAL APPEALS         COURT OF CRIMINAL APPEALS
                                                            DF CRIMINAL AF
                            AUSTIN,      TEXAS
                                                             JUL 23 2015     y
                      MARK ANTHONY ESTRADA,                            '' ,
                            petitioner                    AbetAcosta,Clerk
                                    vs

                          THE STATE OF TEXAS
                      _                   _      ._            FILED IN
MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETlSHffi^llS^WL APPEALS
             UNTIL AFTER INSTITUTIONAL LOCKDOWN ENDS          „„ „    .„,„
                                                              JUL 24 20 id
TO THE JUDGES OF THE HONORABLE COURT:

     COMES NOW MARK ANTHONY ESTRADA, Petitioner in theAbsabAeostkyCft^k
and cause and files this motion to extend time to file Petitioner's
Petition for Discretionary Review until-after the Institutional
Prison Lockdown ends and in support states the following:
                                    I.

     The Texas Court of Criminal Appeals granted Petitioner's first
motion for extention of time to file the Petition for Discretionary
Review, having been recieved in the prison mailroom on June 22,2015.
This Court extended the the time to file the Petition and issued a due
date of August 25,2015, stating that no further extensions will be
entertained. On Moday July 20, 2015 the Petitioner's Prison Unit went
on a Institutional Lockdown, which should last about (30) days,
estimated. Thus, this lock down should end on or around August 20, 2015,
leaving the Petitioner only (5)days left to prepare and file his
Petition.

                                 II.

     During the Institutional Lockdown the Petitioner is prevented
from going to the Prison Law Library wherein he can obtain essential
and necessary legal information from law books and reference material
all which are necessary to prepare a well documented Petition for
Discretionary Review. Through no fault of his own, the Petitoner is
confined to his cell 24/7 and is denied the use of law books within
the prison law library and thus impeded from due dilligence efforts
tp prepare his Petition for Discretionary Review which constitutes

as good cause fori granting this Motion.
     Petitioner asks this Court to extend the time of (30) days            after
the initial due date of August 25, 2015, to file his Petition.

                                    1.
                             PRAYER

     Petitioner requests that this court grant this Motion for
extention of time to file the Petition for Discretionary Review
until after the Prison Institional Lockdown ends.   Petitioner then
Prays that*this Court issue a new due date of September 18,2015 for
which the Petition for Discretionary Review is due.

                                          Respectfully submitted,




                                          MARK   ANTHONY       ESTRADA

                                          TDCJ#1568684
                                          3001   SOUTH    EMILY DRIVE
                                          McCONNELL      UNIT
                                          BEEVILLE,      TX.    78102


                     CERTIFICATE OF SERVICE

     I, Mark A. Estrada, do certify that a true copy of the above
and forgoing Motion for Extention of Time to File a Petition For
Discretionary Review was on this 21st day of July 2015 was mailed
with first class postage pre-paid to : Clerk of the Texas Court of
Criminal Appeals, P.O.BOX 12308, Capital Station , Austin, TX.78711.



                                          MARK   ANTHONY       ESTRADA

                                          TDCJ#1568684

                                                                         £{ &oty-




                               2.